Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention is directed to a medical sensing circuit forming a voltage divider including: a variable resistive sensor, a series resistor, and voltage source. The voltage divider first has the voltage source feeding the series resistor and then the resistive sensor, the latter of which is connected to ground. Between the series resistor and variable resistive sensor is a lead that feeds an analog to digital converter (or ADC). The ADC is also connected to a voltage reference source an output, and a ground. The output is coupled to a controller. The published version of this application, US 2021/0401326, includes figure 2 which discloses the above elements in pictorial form. 
Claim 1's limitations are requiring the following conditions: variable resistive sensor is without a "catalyst," that is, there are no stimuli or other influences acting upon the variable resistive sensor, and therefore, the resistance of the sensor is at maximum. The voltage input to the ADC input is therefore, at maximum. As a result of this max voltage input to the ADC, the output voltage to the controller 112 is smaller than the reference voltage source coupled to the ADC.    
The closest reference of record includes Meyer et al., U.S. 2020/0163563, which discloses a similar circuit shown in figures 3A and 3B. Without going into detail, Meyer's embodiment lacks a reference voltage attached to the ADC circuit. Furthermore, the configuration resistor 220 is analogous to the claimed "variable resistive sensor." However, it is unknown what is the resistance value of the configuration resistor when the configuration resistor is not being used (which is similar to the "no catalyst" condition of the application). Furthermore, it is also unknown what the voltage output of the ADC circuit 120 of the reference will be if configuration resistor 220 is at maximum value.
See the attached STIC search rendered 23 May 2022. The search conducted at that level also did not yield any embodiments meeting the claimed invention.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683